UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number000-23740 INNOTRAC CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6465 East Johns Crossing, Johns Creek, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 584-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes xNo o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Act) Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at August 5, 2011 Common Stock $.10 par value per share (1) 13,057,107 Shares 13,057,107 shares includes 722,304 restricted shares. INNOTRAC CORPORATION INDEX Page Part I.Financial Information Item 1. Financial Statements: 2 Condensed Consolidated Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 24 Item 4. Controls and Procedures 24 Part II.Other Information Item 6. Exhibits 25 Signatures 26 1 Part I – Financial Information Item 1 – Financial Statements The following condensed consolidated financial statements of Innotrac Corporation, a Georgia corporation (“Innotrac” or the “Company”), have been prepared in accordance with the instructions to Form 10-Q and, therefore, omit or condense certain footnotes and other information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments are of a normal and recurring nature, except those specified as otherwise, and include those necessary for a fair presentation of the financial information for the interim periods reported.Results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results for the entire year ending December 31, 2011.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s 2010 Annual Report on Form 10-K, which is available on our website at www.innotrac.com. 2 INNOTRAC CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $94 at June 30, 2011 and $242 at December 31, 2010) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Rental equipment Computer software and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization ) ) Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - - Accrued salaries Equipment lease payable Accrued expenses and other Total current liabilities Noncurrent liabilities: Deferred compensation Equipment lease payable 47 Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) - - Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 13,057,107 shares issued and outstanding at June 30, 2011 12,860,759 shares issued and outstanding at December 31, 2010 Additional paid-in capital Other comprehensive income 1 - Accumulated deficit ) ) Total Innotrac shareholders’ equity Noncontrolling interest 17 - Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements. 3 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2011 and 2010 (in thousands, except per share amounts) Three Months Ended June 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) ) Other expense (income): Interest expense 48 41 Total other expense (income) 48 41 Loss before income taxes and noncontrolling interest in net loss ) ) Income taxes - - Noncontrolling interest in net loss - - Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2011 and 2010 (in thousands, except per share amounts) Six Months Ended June 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) ) Other expense (income): Interest expense 94 80 Total other expense (income) 94 80 Loss before income taxes and noncontrolling interest in net loss ) ) Income taxes - - Noncontrolling interest in net loss - - Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 5 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2011 and 2010 (in thousands) Six Months Ended June 30, (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for bad debts 35 ) (Gain) loss on disposal of fixed assets ) 9 Stock compensation expense-stock options 2 (3 ) Stock compensation (income) expense-restricted stock ) 48 Decrease in other long-term assets 38 27 Increase in other long-term liabilities 19 Changes in operating assets and liabilities: Decrease in accounts receivable, gross Decrease (increase) in inventory ) Decrease (increase) in prepaid expenses and other ) Decrease in accounts payable ) ) Decrease in accrued expenses and other ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from disposition of assets 17 - Net change in noncurrent assets and liabilities (7
